Citation Nr: 0028249	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from April 1979 to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's current back disability and service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records shows that the 
veteran was seen in December 1982 with complaints of low 
midline back pain.  Full range of motion was reported.  Light 
duty with no back strain activities was recommended.  The 
diagnosis was lumbosacral myalgia spasms.  X-rays revealed a 
very mild scoliosis with an upper lumbar curvature convex on 
the right.  The veteran was seen in January 1983 with 
complaints of low back pain, the diagnosis was mechanical low 
back pain.  The veteran was seen again in February 1983 with 
complaints of back pain and radiation into the right leg.  
The diagnoses were mechanical low back pain and probable 
degenerative disc disease.  

In December 1983 the veteran submitted his initial claim for 
VA benefits.  He did not report a back disability or 
treatment for such a condition.

On VA examination in August 1984, the veteran reported that 
he had experienced backache at times beginning with his 
marriage (he reported elsewhere that he had married in 
October 1982).  He reported that he had been employed as a 
laborer since service, and that his activities included 
lifting 100-pound sacks of potatoes.  He was noted to have no 
tenderness over the sinal processes, to have good alignment 
of the vertebra, and to easily bend forward nearly touching 
his toes.  He had no "unusual" muscle spasm.  Deep tendon 
reflexes were present but diminished.  The lower extremities 
had good strength.  A back disability was not diagnosed.  

A copy of a workers compensation injury report dated in July 
1991 revealed that on June 7, 1991 the veteran was seen with 
complaints of lumbar pain and inability to stand erect.  He 
reported that the cause of the injury was working on a 
laminator for 10 hours with repetitive movements.  He also 
reported that he had not been previously injured.  The 
diagnosis was lumbar sprain grade I with myosplinting.  

Private chiropractic records dated from June to July 1991 
reflect treatment for pain in the lumbar region.  

A magnetic resonance report dated in May 1994 from McKay Dee 
Hospital showed a small central bulging disc at L5-S1 and a 
subtle component of herniation off to the right side could 
not be excluded.  

The veteran was accorded a hearing before a hearing officer 
at the RO in June 1999.  At that time, he testified that he 
sustained a back injury during service as a result of his 
duties.  He testified that he was placed on light duty.  He 
testified that he wore a back brace and took Flenerol and 
Motrin.  He testified that he received treatment for his back 
disability within the initial year of his separation from 
service at a service department facility, but that he had not 
received subsequent treatment until approximately six years 
later.  He also testified that he had worked as a landscape 
designer and installer.

Following the hearing, the RO attempted to obtain records of 
the treatment reported by the veteran.

The veteran was accorded a VA examination in May 2000.  At 
that time, he complained of pain in the upper part of the 
right leg.  He reported that during service he carried large 
insect spray cans for approximately 6 hours a day for a 
period of two years.  

On examination, the right sacral plane was observed to be 
lower than the left.  There was tenderness at the level of 
lumbar 1 and 2.  Deep tendon reflexes were absent at the 
knees and +1 at the ankles.  His gait was described as 
normal.  

The diagnosis was chronic lumbar strain.  The examiner opined 
that it was not likely that the veteran's complaints were 
causally related to the stress he incurred during service.  

Pertinent Law and Regulations 

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  Alternatively, service connection may be 
established under § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Brewer v. West, 11 Vet. App. 228, 231 
(1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection will be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Analysis

The appellant has submitted evidence of a current disability.  
This evidence comes in the form of the diagnosis reported in 
June 1991 private chiropractic records.  The veteran's 
service medical records show that he was seen on several 
occasions with complaints of low back pain and diagnosed with 
mechanical low back pain.  Thus there is competent evidence 
of inservice disease or injury.

The remaining question is whether there is competent evidence 
of a nexus between the injury in service and the post-service 
diagnosis made more than 12 years after separation from 
service.  The veteran's hearing testimony can be viewed as a 
report of continuity of symptomatology.  Nonetheless, 
competent evidence of a nexus between the veteran's reported 
continuity of symptomatology and any current diagnosis is 
required to well ground his claim of entitlement to service 
connection for a back disability.  Consequently, because 
neither the veteran nor his representative is not shown to 
have any medical expertise, and because competent medical 
evidence relating his current condition to either an in-
service injury or to continuous symptomatology is required, 
his claims is not well grounded.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999).

It should be noted that the 2000 examiner concluded that it 
was not likely that there was a link between the veteran's 
current diagnosis and service.  There is no other competent 
evidence of such a link or of a link between the continuity 
of symptomatology reported by the veteran and the current 
diagnosis.  The need for such evidence is heightened in this 
case where the veteran did not claim service connection until 
long after service and there is evidence of post-service back 
injuries and stress.  The Board must conclude that there is 
no competent evidence of a nexus between a current back 
disability and a disease or injury in service.  Accordingly, 
the claim is not well grounded and must be denied.


ORDER

Service connection for a back disability is denied.  



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

